On July 8, 1994, the defendant’s five (5) year suspended sentence for the offense of Domestic Abuse, a Felony was revoked and the defendant was sentenced to serve five (5) years in Montana State Prison. In the original sentencing in said case, the defendant was given credit for the 109 days he had been incarcerated. In the exercise of the Court’s decision, no street time credit will be allowed to the defendant. It is ordered that the sentences in Case CDC 90-116, Case CDC 90-277 and Case CDC 91-012, are to run consecutively, which means that the defendant is sentenced to serve 11 years in the Montana State Prison on the revocation of these three (3) suspended sentences.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
*23DATED this 19th day of April, 1995.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.